STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

JOEL    COLBY         STEVENS                                                     NO.     2022   CW   0069

VERSUS


HOSPITAL         SERVICE       DISTRICT
NUMBER      1    OF    TANGIPAHOA
PARISH      D/ B/ A     NORTH       OAKS
HEALTH      SYSTEM       AND    NORTH        OAKS
                                                                                   APRIL     25,      2022
OCCUPATIONAL            HEALTH




In   Re:          Hospital          Service         District    No.     1    of     Tangipahoa        Parish
                  d/ b/ a      North          Oaks     Health         System        and      North      Oaks
                  Occupational               Health,    applying        for       supervisory         writs,

                  21st       Judicial         District       Court,         Parish      of   Tangipahoa,
                  No.    2020- 0002314.




BEFORE:           WHIPPLE,          C. J.,    LANIER AND       HESTER,       JJ.


        WRIT      DENIED.


                                                       VGW
                                                       WIL

                                                       CHH




COURT      OF   APPEAL,        FIRST       CIRCUIT




       DEPUTY         CLERK    OF    COURT
                FOR    THE    COURT